Order entered January 3, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00907-CV

                          IN THE INTEREST OF A.Q.M., A CHILD\

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF09-12865

                                              ORDER
       The Court has before it appellant’s December 21, 2012 agreed motion for extension of

time to file appellant’s reply brief. The Court GRANTS the motion and ORDERS appellant to

file any reply brief within three days of the date of this order.


                                                         /s/   MOLLY FRANCIS
                                                               JUSTICE